Exhibit 10.1

BUCKHEAD COMMUNITY BANCORP, INC.

2008 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

BUCKHEAD COMMUNITY BANCORP, INC.

2008 LONG-TERM INCENTIVE PLAN

TABLE OF CONTENTS

 

          Page SECTION I. DEFINITIONS    3

1.1

   Definitions    3 SECTION 2 THE LONG-TERM INCENTIVE PLAN    8

2.1

   Purpose of the Plan    8

2.2

   Stock Subject to the Plan    9

2.3

   Administration of the Plan    9

2.4

   Eligibility and Limits    9 SECTION 3 TERMS OF AWARDS    10

3.1

   Terms and Conditions of All Awards    10

3.2

   Terms and Conditions of Options    11

3.3

   Terms and Conditions of Stock Appreciation Rights    14

3.4

   Terms and Conditions of Stock Awards    14

3.5

   Terms and Conditions of Dividend Equivalent Rights    14

3.6

   Terms and Conditions of Performance Awards    15

3.7

   Terms and Conditions of Restricted Stock Units    15

3.8

   Terms and Conditions of Phantom Stock    16

3.9

   Treatment of Awards on Termination of Service    16 SECTION 4 RESTRICTIONS ON
STOCK    16

4.1

   Escrow of Shares    16

4.2

   Restrictions on Transfer    17 SECTION 5 GENERAL PROVISIONS    17

5.1

   Withholding    17

5.2

   Changes in Capitalization; Merger; Liquidation    17

5.3

   Cash Awards    19

5.4

   Compliance with Code    19

5.5

   Right to Terminate Employment or Service    19

5.6

   Non-Alienation of Benefits    19

5.7

   Restrictions on Delivery and Sale of Shares; Legends    19

5.8

   Listing and Legal Compliance    20

5.9

   Termination and Amendment of the Plan    20

5.10

   Stockholder Approval    20

5.11

   Choice of Law    20

5.12

   Effective Date of Plan    21

 

ii



--------------------------------------------------------------------------------

BUCHHEAD COMMUNITY BANCORP, INC.

2008 LONG-TERM INCENTIVE PLAN

SECTION I. DEFINITIONS

1.1 Definitions. Whenever used herein, the masculine pronoun will be deemed to
include the feminine, and the singular to include the plural, unless the context
clearly indicates otherwise, and the following capitalized words and phrases are
used herein with the meaning thereafter ascribed:

(a) “Affiliate” means:

(1) Any Subsidiary or Parent;

(2) An entity that directly or through one or more intermediaries controls, is
controlled by, or is under common control with the Company, as determined by the
Company; or

(3) Any entity in which the Company has such a significant interest that the
Company determines it should be deemed an “Affiliate”, as determined in the sole
discretion of the Company.

(b) “Award Agreement” means an agreement between the Company and a Participant
or other documentation evidencing the granting of an Award.

(c) “Award Program” means a written program established by the Committee,
pursuant to which Awards are granted under the Plan under uniform terms,
conditions and restrictions set forth in such written program.

(d) “Awards” means, collectively, Dividend Equivalent Rights, Incentive Stock
Options, Nonqualified Stock Options, Performance Awards, Phantom Stock,
Restricted Stock Units, Stock Appreciation Rights and Stock Awards.

(e) “Board of Directors” means the board of directors of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the committee appointed by the Board of Directors to
administer the Plan; provided that, if no such committee is appointed, the Board
of Directors in its entirety shall constitute the Committee. The Board of
Directors shall consider the advisability of whether the members of the
Committee shall consist solely of two or more members of the Board of Directors
who are both “outside directors” as defined in Treas. Reg. § 1.162-27(e) as
promulgated by the Internal Revenue Service and “non-employee directors” as
defined in Rule 16b-3(b)(3) as promulgated under the Exchange Act, and if
applicable, who satisfy the requirements of the national securities

 

3



--------------------------------------------------------------------------------

exchange or nationally recognized quotation or market system on which the Stock
is then traded. Notwithstanding the foregoing, with respect to Awards granted by
an officer or officers of the Company and/or the Chairperson of the committee
pursuant to Section 2.3(b), the “Committee” as used in the Plan shall mean such
officer or officers and/or such Chairperson, unless the context would clearly
indicate otherwise.

(h) “Company” means Buckhead Community Bancorp, Inc., a Georgia corporation.

(i) “Disability” unless otherwise defined by the Committee in the applicable
Award Agreement or Award Program, has the same meaning as provided in the
long-term disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or, if applicable, any Affiliate of the Company for
the Participant. If no long-term disability plan or policy was ever maintained
on behalf of the Participant or, if the determination of Disability relates to
an Incentive Stock Option, Disability means that condition described in Code
Section 22(e)(3), as amended from time to time. In the event of a dispute, the
determination of Disability will be made by the Committee and will be supported
by advice of a physician competent in the area to which such Disability relates.

(j) “Dividend Equivalent Rights” means certain rights to receive cash payments
as described in Section 3.5.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(l) “Fair Market Value” refers to the value of a Share as of a date, determined
as follows, unless determined otherwise by the Committee:

(1) if the shares of Stock are actively traded on any national securities
exchange or any nationally recognized quotation or market system (including,
without limitation Nasdaq), Fair Market Value shall mean the price at which
Stock shall have been sold on such date, as reported by any such exchange or
system selected by the Committee on which the shares of Stock are then traded;

(2) if the shares of Stock are not actively traded on any such exchange or
system, Fair Market Value shall mean the price for the Stock on such date, as
reported by such exchange or system; or

(3) if the shares of Stock are not actively traded or reported on any exchange
or system on such date or on the business day immediately preceding such date,
Fair Market Value shall mean the fair market value of a share of Stock as
determined by the Committee taking into account such facts and circumstances
deemed to be material by the Committee to the value of the Stock in the hands of
the Participant.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of Paragraph (1), (2), or (3) above,
the Committee may use the closing price as of the indicated date, the average
price or value as of the indicated date or for a period certain ending on the
indicated date, the price determined at the time the transaction is processed,
the tender offer price for shares of Stock, or any other method which the
Committee determines is reasonably indicative of the fair market value of the
Stock; provided, however, that for purposes of granting Nonqualified Stock
Options or Stock Appreciation Rights, Fair Market Value of Stock shall be
determined in accordance with the requirements of Code Section 409A, and for
purposes of granting Incentive Stock Options, Fair Market Value of Stock shall
be determined in accordance with the requirements of Code Section 422.

(m) “Incentive Stock Option” means an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code.

(n) “Nonqualified Stock Option” means a stock option that is not an Incentive
Stock Option.

(o) “Option” means a Nonqualified Stock Option or an Incentive Stock Option.

(p) “Over 10% Owner” means an individual who at the time an Incentive Stock
Option to such individual is granted owns Stock possessing more than 10% of the
total combined voting power of the Company or one of its Subsidiaries,
determined by applying the attribution rules of Code Section 424(d).

(q) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if, with respect to Incentive Stock
Options, at the time of the granting of the Option, each of the corporations
other than the Company owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A Parent shall include any entity other than a
corporation to the extent permissible under Section 424(f) or regulations and
rulings thereunder.

(r) “Participant” means an individual who receives an Award hereunder.

(s) “Performance Award” refers to a performance award as described in
Section 3.6.

(t) “Performance Goals” means any one or more of the following performance
goals, intended by the Committee to constitute objective goals for purposes of
Code Section 162(m), either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Affiliate,
either individually, alternatively or in combination, and measured either
quarterly, annually or cumulatively over a period of quarters or years, on an
absolute basis or relative to a pre-established target, to previous quarters’ or
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award:

 

  (i) earnings per share;

 

5



--------------------------------------------------------------------------------

  (ii) operating cash flow;

 

  (iii) cash available;

 

  (iv) net income;

 

  (v) revenue;

 

  (vi) total shareholder return;

 

  (vii) return on invested capital;

 

  (viii) return on shareholder equity;

 

  (ix) return on assets;

 

  (x) return on common book equity;

 

  (xi) market share;

 

  (xii) economic value added;

 

  (xiii) operating margin;

 

  (xiv) stock price;

 

  (xv) operating income;

 

  (xvi) EBIT or EBITDA;

 

  (xvii) expenses or operating expenses;

 

  (xviii) productivity of employees as measured by revenues, costs, or earnings
per employee;

 

  (xix) cost reduction goals; or

 

  (xx) any combination of the foregoing.

The Committee may appropriately adjust any evaluation of performance under a
Performance Goal to remove the effect of equity compensation expense under FAS
123R; amortization of acquired technology and intangibles; asset write-downs;
litigation or claim judgments or settlements; changes in or provisions under tax
law, accounting principles or other such laws or provisions affecting reported
results; accruals for reorganization and restructuring programs; discontinued
operations; and any items that are extraordinary, unusual in nature,
non-recurring or infrequent in occurrence, except where such action would result
in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code, if applicable.

 

6



--------------------------------------------------------------------------------

(u) “Performance Period” means, with respect to an Award, a period of time
within which the Performance Goals relating to such Award are to be measured.
The Performance Period will be established by the Committee at the time the
Award is granted.

(v) “Phantom Stock” refers to the rights described in Plan Section 3.8.

(w) “Plan” means the Buckhead Community Bancorp, Inc. 2008 Long-Term Incentive
Plan.

(x) “Restricted Stock Units” refers to the rights described in Section 3.7.

(y) “Separation from Service” shall mean a termination of a Participant’s
employment or other service relationship with the Company, subject to the
following requirements:

(1) in the case of a Participant who is an employee of the Company, a
termination of the Participant’s employment where either (A) the Participant has
ceased to perform any services for the Company and all affiliated companies
that, together with the Company, constitute the “service recipient” within the
meaning of Code Section 409A (collectively, the “Service Recipient”) or (B) the
level of bona fide services the Participant performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor)
permanently decreases (excluding a decrease as a result of military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract) to no more than twenty percent (20%) of the average level of bona fide
services performed for the Service Recipient (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of service if the Participant has been providing services to the
Service Recipient for less than 36 months); or

(2) in the case of a Participant who is an independent contractor engaged by the
Service Recipient, a termination of the Participant’s service relationship with
the Service Recipient either (A) upon the expiration of the contract (or in the
case of more than one contract, all contracts) under which services are
performed for the Service Recipient if the expiration constitutes a good-faith
and complete termination of the contractual relationship; or (B) if, with
respect to amounts payable to the Participant under an Award upon the
termination of the independent contractor’s relationship with the Service
Recipient, no amount will be paid to the Participant before at least twelve
(12) months after the day on which the contract expires under which the
Participant performs services for the Service Recipient (or, in the case of more
than one

 

7



--------------------------------------------------------------------------------

contract, all such contracts expire) and no amount payable to the Participant on
that date will is actually paid to the Participant if, after the expiration of
the contract (or contracts) and before that date, the Participant performs
services for the Service Recipient as an independent contractor or an employee;
or

(3) in any case, as may otherwise be permitted under Code Section 409A.

(z) “Stock” means the Company’s common stock.

(aa) “Stock Appreciation Right” means a stock appreciation right described in
Section 3.3.

(bb) “Stock Award” means a stock award described in Section 3.4.

(cc) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Option, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain. A “Subsidiary” shall include any entity other than a corporation
to the extent permissible under Section 424(f) or regulations or rulings
thereunder.

(dd) “Termination of Employment” means the termination of the employment
relationship between a Participant and the Company and its Affiliates,
regardless of whether severance or similar payments are made to the Participant
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability or retirement. The Committee will, in
its absolute discretion, determine the effect of all matters and questions
relating to a Termination of Employment as it affects an Award, including, but
not by way of limitation, the question of whether a leave of absence constitutes
a Termination of Employment.

SECTION 2 THE LONG-TERM INCENTIVE PLAN

2.1 Purpose of the Plan. The Plan is intended to (a) provide incentives to
certain officers, employees, directors and other service providers of the
Company and its Affiliates to stimulate their efforts toward the continued
success of the Company and to operate and manage the business in a manner that
will provide for the long-term growth and profitability of the Company;
(b) encourage stock ownership by certain officers, employees, directors and
other service providers by providing them with a means to acquire a proprietary
interest in the Company, acquire shares of Stock, or to receive compensation
which is based upon appreciation in the value of Stock; and (c) provide a means
of obtaining, rewarding and retaining officers, employees, directors, and other
service providers.

 

8



--------------------------------------------------------------------------------

2.2 Stock Subject to the Plan. Subject to adjustment in accordance with
Section 5.2, eight hundred thousand (800,000) shares of Stock (the “Maximum Plan
Shares”) are hereby reserved exclusively for issuance upon exercise, settlement,
or payment pursuant to Awards, all or any of which may be pursuant to any one or
more Award, including without limitation, Incentive Stock Options. The shares of
Stock attributable to the nonvested, unpaid, unexercised, unconverted or
otherwise unsettled portion of any Award that is forfeited or cancelled or
expires or terminates for any reason without becoming vested, paid, exercised,
converted or otherwise settled in full and shares of stock deducted or withheld
to satisfy tax withholding (other than shares of Stock that are withheld from a
Stock Award upon vesting) will again be available for purposes of the Plan.

2.3 Administration of the Plan.

(a) The Plan is administered by the Committee. The Committee has full authority
in its discretion to determine the officers, employees, directors and other
service providers of the Company or its Affiliates to whom Awards will be
granted and the terms and provisions of Awards, subject to the Plan. Subject to
the provisions of the Plan, the Committee has full and conclusive authority to
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the respective
Award Agreements and to make all other determinations necessary or advisable for
the proper administration of the Plan. The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, Awards under the Plan (whether or not such
persons are similarly situated). The Committee’s decisions are final and binding
on all Participants. Each member of the Committee shall serve at the discretion
of the Board of Directors and the Board of Directors may from time to time
remove members from or add members to the Committee. Vacancies on the Committee
shall be filled by the Board of Directors.

(b) Notwithstanding any other provision of this Plan, the Board of Directors may
by resolution authorize one or more officers of the Company and/or the
Chairperson of a committee of the Board of Directors to do one or both of the
following: (1) designate individuals (other than officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act) to
receive Awards under the Plan, and (2) determine the number of shares of Stock
subject to such Awards; provided however, that the resolution shall specify the
total number of shares of Stock that may be granted subject to such Awards.

2.4 Eligibility and Limits. Awards may be granted only to officers, employees,
directors, and other service providers of the Company or any Affiliate of the
Company; provided, however, that an Incentive Stock Option may only be granted
to an employee of the Company or any Parent or Subsidiary. In the case of
Incentive Stock Options, the aggregate Fair Market Value (determined as of the
date an Incentive Stock Option is granted) of Stock with respect to which stock
options intended to meet the requirements of Code Section 422 become exercisable
for the first time by an individual during any calendar year under all plans of
the Company and its Parents and Subsidiaries may not exceed $100,000; provided
further, that if the limitation is

 

9



--------------------------------------------------------------------------------

exceeded, the Incentive Stock Option(s) which cause the limitation to be
exceeded will be treated as Nonqualified Stock Option(s). To the extent required
under Section 162(m) of the Code and the regulations thereunder, as applicable,
for compensation to be treated as qualified performance-based compensation,
subject to adjustment in accordance with Section 5.2, the maximum number of
shares of Stock with respect to which (a) Options, (b) Stock Appreciation
Rights, or (c) other Awards (other than Performance Awards that are payable in
cash), to the extent they are granted with the intent that they qualify as
qualified performance-based compensation under Section 162(m) of the Code, may
be granted during any calendar year to any employee may not exceed one hundred
thousand (100,000), and the maximum aggregate dollar amount that may be paid in
any calendar year to any employee with respect to Performance Awards that are
payable in cash may not exceed two hundred fifty thousand Dollars ($250,000).
If, after grant, an Option is cancelled, the cancelled Option shall continue to
be counted against the maximum number of shares for which options may be granted
to an employee as described in this Section 2.4. If an Option or Stock
Appreciation Right is deemed to be cancelled as described in the preceding
sentence, the Option or Stock Appreciation Right that is deemed to be canceled
and the Option or Stock Appreciation Right that is deemed to be granted shall
both be counted against the maximum number of shares for which Options or Stock
Appreciation Rights may be granted to an employee as described in this
Section 2.4.

SECTION 3 TERMS OF AWARDS

3.1 Terms and Conditions of All Awards.

(a) The number of shares of Stock as to which an Award may be granted or the
amount of an Award will be determined by the Committee in its sole discretion,
subject to the provisions of Section 2.2 as to the total number of shares
available for grants under the Plan and subject to the limits in Section 2.4.

(b) Each Award will either be evidenced by an Award Agreement in such form and
containing such, terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals or
other performance criteria, if any, that must be achieved as a condition to
vesting or settlement of the Award, or be made subject to the terms of an Award
Program, containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals or
other performance criteria, if any that must be achieved as a condition to
vesting or settlement of the Award. Performance Goals, if any, shall be
established before twenty-five percent (25%) of the Performance Period has
elapsed, but in no event later than within ninety (90) days after the first day
of a Performance Period. At the time any Performance Goals are established, the
outcome as to whether the Performance Goals will be met must be substantially
uncertain. If any Performance Goals are established as a condition to vesting or
settlement of an Award and such Performance Goal is not based solely on the
increase in the Fair Market Value of the Stock, the Committee shall certify in
writing that the applicable Performance Goals were in fact satisfied before such
Award is vested or settled, as applicable. Each Award Agreement or Award Program
is subject to the terms of the Plan and any provisions

 

10



--------------------------------------------------------------------------------

contained in the Award Agreement or Award Program that are inconsistent with the
Plan are null and void. To the extent an Award is subject to Performance Goals
with the intent that the Award constitute performance-based compensation under
Code Section 162(m), the Committee shall comply with all applicable requirements
under Code Section 162(m) and the rules and regulations promulgated thereunder
in granting, modifying, and settling such Award. The Committee may, but is not
required to, structure any Award so as to qualify as performance-based
compensation under Code Section 162(m).

(c) The date as of which an Award is granted will be the date on which the
Committee has approved the terms and conditions of the Award and has determined
the recipient of the Award and the number of shares, if any, covered by the
Award, and has taken all such other actions necessary to complete the grant of
the Award or such later date as may be specified in the approval of such Award.

(d) Any Award may be granted in connection with all or any portion of a
previously or contemporaneously granted Award. Exercise or vesting of an Award
granted in connection with another Award may result in a pro rata surrender or
cancellation of any related Award, as specified in the applicable Award
Agreement or Award Program.

(e) Awards are not transferable or assignable except by will or by the laws of
descent and distribution governing the State in which the Participant was
domiciled at the time of the Participant’s death, and are exercisable, during
the Participant’s lifetime, only by the Participant; or in the event of the
Disability of the Participant, by the legal representative of the Participant;
or in the event of death of the Participant, by the legal representative of the
Participant’s estate or if no legal representative has been appointed within
ninety (90) days of the Participant’s death, by the person(s) taking under the
laws of descent and distribution governing the State in which the Participant
was domiciled at the time of the Participant’s death; except to the extent that
the Committee may provide otherwise as to any Awards other than Incentive Stock
Options.

(f) After the date of grant of an Award, the Committee may, in its sole
discretion, modify the terms and conditions of an Award, except to the extent
that such modification would be inconsistent with other provisions of the Plan
or would adversely affect the rights of a Participant under the Award (except as
otherwise permitted under the Plan).

3.2 Terms and Conditions of Options. Each Option granted under the Plan must be
evidenced by an Award Agreement. At the time any Option is granted, the
Committee will determine whether the Option is to be an Incentive Stock Option
described in Code Section 422 or a Nonqualified Stock Option, and the Option
must be clearly identified as to its status as an Incentive Stock Option or a
Nonqualified Stock Option. Incentive Stock Options may only be granted to
employees of the Company or any Subsidiary or Parent. At the time any Incentive
Stock Option granted under the Plan is exercised, the Company will be entitled
to legend the certificates representing the shares of Stock purchased pursuant
to the Option to clearly identify them as representing the shares purchased upon
the exercise of an Incentive Stock Option. An

 

11



--------------------------------------------------------------------------------

Incentive Stock Option may only be granted within ten (10) years from the
earlier of the date the Plan is adopted or approved by the Company’s
stockholders. All Options shall provide that the primary state or federal
regulator of the Company may require a Participant to exercise the vested
portion of the Option in whole or in part if the capital of the Company or any
Affiliate falls below minimum requirements and shall further provide that, if
the Participant fails to so exercise any such portion of the Option, that
portion of the Option shall be forfeited.

(a) Option Price. Subject to adjustment in accordance with Section 5.2 and the
other provisions of this Section 3.2, the exercise price per share of Stock
purchasable under any Option (the “Exercise Price”) must be as set forth in the
applicable Award Agreement, but in no event may it be less than the Fair Market
Value on the date the Option is granted. With respect to each grant of an
Incentive Stock Option to a Participant who is an Over 10% Owner, the Exercise
Price may not be less than one hundred and ten percent (110%) of the Fair Market
Value on the date the Option is granted.

(b) Option Term. Any Incentive Stock Option granted to a Participant who is not
an Over 10% Owner is not exercisable after the expiration of ten (10) years
after the date the Option is granted. Any Incentive Stock Option granted to an
Over 10% Owner is not exercisable after the expiration of five (5) years after
the date the Option is granted. The term of any Nonqualified Stock Option shall
be as specified in the applicable Award Agreement.

(c) Payment. Payment for all shares of Stock purchased pursuant to exercise of
an Option will be made in any form or manner authorized by the Committee in the
Award Agreement or by amendment thereto, including, but not limited to, cash,
cash equivalents, or, if the Award Agreement provides:

(i) by delivery to the Company of a number of shares of Stock owned by the
holder having an aggregate Fair Market Value of not less than the product of the
Exercise Price multiplied by the number of shares the Participant intends to
purchase upon exercise of the Option on the date of delivery;

(ii) in a cashless exercise through a broker, except if and to the extent
prohibited by law as to officers and directors, including without limitation,
the Sarbanes-Oxley Act of 2002, as amended; or

(iii) by having a number of shares of Stock withheld, the Fair Market Value of
which as of the date of exercise is sufficient to satisfy the Exercise Price.

In its discretion, the Committee also may authorize (at the time an Option is
granted or thereafter) Company financing to assist the Participant as to payment
of the Exercise Price on such terms as may be offered by the Committee in its
discretion, except to the

 

12



--------------------------------------------------------------------------------

extent prohibited by law, including, but not limited to, restrictions applicable
to officers and directors under the Sarbanes-Oxley Act of 2002, as amended.
Payment must be made at the time that the Option or any part thereof is
exercised, and no shares may be issued or delivered upon exercise of an Option
until full payment has been made by the Participant. The holder of an Option, as
such, has none of the rights of a stockholder.

(d) Conditions to the Exercise of an Option. Each Option granted under the Plan
is exercisable by whom, at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee specifies in the Award
Agreement; provided, however, that subsequent to the grant of an Option, the
Committee, at any time before complete termination of such Option, may modify
the terms of an Option to the extent not prohibited by the terms of the Plan,
including, without limitation, accelerating the time or times at which such
Option may be exercised in whole or in part, including, without limitation, upon
a change in control and may permit the Participant or any other designated
person to exercise the Option, or any portion thereof, for all or part of the
remaining Option term, notwithstanding any provision of the Award Agreement or
Award Program to the contrary.

(e) Termination of Incentive Stock Option. With respect to an Incentive Stock
Option, in the event of Termination of Employment of a Participant, the Option
or portion thereof held by the Participant which is unexercised will expire,
terminate, and become unexercisable no later than the expiration of three
(3) months after the date of Termination of Employment; provided, however, that
in the case of a holder whose Termination of Employment is due to death or
Disability, one (1) year will be substituted for such three (3) month period;
provided, further that such time limits may be exceeded by the Committee under
the terms of the grant, in which case, the Incentive Stock Option will be a
Nonqualified Option if it is exercised after the time limits that would
otherwise apply. For purposes of this Subsection (e), a Termination of
Employment of the Participant will not be deemed to have occurred if the
Participant is employed by another corporation (or a parent or subsidiary
corporation of such other corporation) which has assumed the Incentive Stock
Option of the Participant in a transaction to which Code Section 424(a) is
applicable.

(f) Special Provisions for Certain Substitute Options. Notwithstanding anything
to the contrary in this Section 3.2, any Option issued in substitution for an
option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) is applicable, may
provide for an exercise price computed in accordance with such Code Section and
the regulations thereunder and may contain such other terms and conditions as
the Committee may prescribe to cause such substitute Option to contain as nearly
as possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued option being
replaced thereby.

(g) No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Stock to the Company in payment of the exercise price and/or tax withholding
obligation under any other option held by a Participant.

 

13



--------------------------------------------------------------------------------

3.3 Terms and Conditions of Stock Appreciation Rights. Each Stock Appreciation
Right granted under the Plan must be evidenced by an Award Agreement. A Stock
Appreciation Right entitles the Participant to receive the excess of (1) the
Fair Market Value of a specified or determinable number of shares of the Stock
at the time of payment or exercise over (2) a specified or determinable price,
which may not be less than Fair Market Value on the date of grant. A Stock
Appreciation Right granted in connection with an Award may only be exercised to
the extent that the related Award has not been exercised, paid or otherwise
settled.

(a) Settlement. Upon settlement of a Stock Appreciation Right, the Company must
pay to the Participant, at the discretion of the Committee, the appreciation in
cash or shares of Stock (valued at the aggregate Fair Market Value on the date
of payment or exercise) as provided in the Award Agreement or, in the absence of
such provision, as the Committee may determine.

(b) Conditions to Exercise. Each Stock Appreciation Right granted under the Plan
is exercisable or payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee specifies in the Award
Agreement; provided, however, that subsequent to the grant of a Stock
Appreciation Right, the Committee, at any time before complete termination of
such Stock Appreciation Right, may accelerate the time or times at which such
Stock Appreciation Right may be exercised or paid in whole or in part.

3.4 Terms and Conditions of Stock Awards. The number of shares of Stock subject
to a Stock Award and restrictions or conditions on such shares, if any, will be
as the Committee determines, and the certificate for such shares will bear
evidence of any restrictions or conditions. Subsequent to the date of the grant
of the Stock Award, the Committee has the power to permit, in its discretion, an
acceleration of the expiration of an applicable restriction period with respect
to any part or all of the shares granted to a Participant. The Committee may
require a cash payment from the Participant in an amount no greater than the
aggregate Fair Market Value of the shares of Stock granted determined at the
date of grant in exchange for the grant of a Stock Award or may grant a Stock
Award without the requirement of a cash payment.

3.5 Terms and Conditions of Dividend Equivalent Rights. A Dividend Equivalent
Right entitles the Participant to receive payments from the Company in an amount
determined by reference to any cash dividends paid on a specified number of
shares of Stock to Company stockholders of record during the period such rights
are effective. The Committee may impose such restrictions and conditions on any
Dividend Equivalent Right as the Committee in its discretion shall determine,
including the date any such right shall terminate and may reserve the right to
terminate, amend or suspend any such right at any time.

(a) Payment. Payment in respect of a Dividend Equivalent Right may be made by
the Company in cash or shares of Stock (valued at Fair Market Value as of the
date payment is owed) as provided in the Award Agreement or Award Program, or,
in the absence of such provision, as the Committee may determine.

 

14



--------------------------------------------------------------------------------

(b) Conditions to Payment. Each Dividend Equivalent Right granted under the Plan
is payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee specifies in the applicable Award
Agreement or Award Program; provided, however, that subsequent to the grant of a
Dividend Equivalent Right, the Committee, at any time before complete
termination of such Dividend Equivalent Right, may accelerate the time or times
at which such Dividend Equivalent Right may be paid in whole or in part.

3.6 Terms and Conditions of Performance Awards. A Performance Award shall
entitle the Participant to receive, at a specified future date, payment of an
amount equal to all or a portion of either (i) the value of a specified or
determinable number of units (stated in terms of a designated or determinable
dollar amount per unit) granted by the Committee, or (ii) a percentage or
multiple of a specified amount determined by the Committee. At the time of the
grant, the Committee must determine the base value of each unit; the number of
units subject to a Performance Award, the specified amount and the percentage or
multiple of the specified amount, as may be applicable; and the Performance
Goals applicable to the determination of the ultimate payment value of the
Performance Award. The Committee may provide for an alternate base value for
each unit or an alternate percentage or multiple under certain specified
conditions.

(a) Payment. Payment in respect of Performance Awards may be made by the Company
in cash or shares of Stock (valued at Fair Market Value as of the date payment
is owed) as provided in the applicable Award Agreement or Award Program or, in
the absence of such provision, as the Committee may determine.

(b) Conditions to Payment. Each Performance Award granted under the Plan shall
be payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee may specify in the applicable
Award Agreement or Award Program; provided, however, that subsequent to the
grant of a Performance Award, the Committee, at any time before complete
termination of such Performance Award, may accelerate the time or times at which
such Performance Award may be paid in whole or in part.

3.7 Terms and Conditions of Restricted Stock Units. Restricted Stock Units shall
entitle the Participant to receive, at a specified future date or event, payment
of an amount equal to all or a portion of the Fair Market Value of a specified
number of shares of Stock at the end of a specified period. At the time of the
grant, the Committee will determine the factors which will govern the portion of
the Restricted Stock Units so payable, including, at the discretion of the
Committee, any performance criteria, including any Performance Goals, that must
be satisfied as a condition to payment. Restricted Stock Unit Awards containing
performance criteria, including any Performance Goals, may be designated as
performance share awards.

(a) Payment. Payment in respect of Restricted Stock Units may be made by the
Company, at the discretion of the Committee, in cash or shares of Stock (valued
at Fair Market Value as of the date payment is owed) as provided in the
applicable Award Agreement or Award Program, or, in the absence of such
provision, as the Committee may determine.

 

15



--------------------------------------------------------------------------------

(b) Conditions to Payment. Each Restricted Stock Unit granted under the Plan is
payable at such time or times, or upon the occurrence of such event or events,
and in such amounts, as the Committee may specify in the applicable Award
Agreement or Award Program; provided, however, that subsequent to the grant of a
Restricted Stock Unit, the Committee, at any time before complete termination of
such Restricted Stock Unit, may accelerate the time or times at which such
Restricted Stock Unit may be paid in whole or in part.

3.8 Terms and Conditions of Phantom Stock. Phantom Stock shall entitle the
Participant to receive, at a specified future date, payment of an amount equal
to all or a portion of the Fair Market Value of a specified number of shares of
Stock at the end of a specified period. At the time of the grant, the Committee
shall determine the factors which will govern the portion of the rights so
payable, including, at the discretion of the Committee, any Performance Goals
that must be satisfied as a condition to payment.

(a) Payment. Payment in respect of Phantom Stock may be made by the Company in
cash or shares of Stock (valued at Fair Market Value on the date of payment) as
provided in the Award Agreement, or, in the absence of such provision, as the
Committee may determine.

(b) Conditions to Payment. Each grant of Phantom Stock under the Plan shall be
payable at such time or times, or upon the occurrence of such event or events,
and in such amounts, as the Committee shall specify in the applicable Award
Agreement or Award Program; provided, however, that subsequent to the grant of a
Phantom Stock, the Committee, at any time before complete termination of such
Phantom Stock, may accelerate the time or times at which such Phantom Stock may
be paid in whole or in part.

3.9 Treatment of Awards on Termination of Service. Except as otherwise provided
by Plan Section 3.2(e), any Award under this Plan to a Participant who has
experienced a Termination of Employment, Separation from Service, or termination
of some other service relationship with the Company and its Affiliates may be
cancelled, accelerated, paid or continued, as provided in the applicable Award
Agreement or Award Program, or, as the Committee may otherwise determine to the
extent not prohibited by the Plan. The portion of any Award exercisable in the
event of continuation or the amount of any payment due under a continued Award
may be adjusted by the Committee to reflect the Participant’s period of service
from the date of grant through the date of the Participant’s Termination of
Employment, Separation from Service or termination of some other service
relationship or such other factors as the Committee determines are relevant to
its decision to continue the Award.

SECTION 4 RESTRICTIONS ON STOCK

4.1 Escrow of Shares. Any certificates representing the shares of Stock issued
under the Plan will be issued in the Participant’s name, but, if the applicable
Award Agreement or

 

16



--------------------------------------------------------------------------------

Award Program so provides, the shares of Stock will be held by a custodian
designated by the Committee (the “Custodian”). Each applicable Award Agreement
or Award Program providing for transfer of shares of Stock to the Custodian may
require a Participant to complete an irrevocable stock power appointing the
Custodian or the Custodian’s designee as the attorney-in-fact for the
Participant for the term specified in the applicable Award Agreement or Award
Program, with full power and authority in the Participant’s name, place and
stead to transfer, assign and convey to the Company any shares of Stock held by
the Custodian for such Participant, if the Participant forfeits the shares under
the terms of the applicable Award Agreement or Award Program. During the period
that the Custodian holds the shares subject to this Section, the Participant is
entitled to all rights, except as provided in the applicable Award Agreement or
Award Program, applicable to shares of Stock not so held. Any dividends declared
on shares of Stock held by the Custodian must, as provided in the applicable
Award Agreement or Award Program, be paid directly to the Participant or, in the
alternative, be retained by the Custodian or by the Company until the expiration
of the term specified in the applicable Award Agreement or Award Program and
shall then be delivered, together with any proceeds, with the shares of Stock to
the Participant or to the Company, as applicable.

4.2 Restrictions on Transfer. The Participant does not have the right to make or
permit to exist any disposition of the shares of Stock issued pursuant to the
Plan except as provided in the Plan or the applicable Award Agreement or Award
Program. Any disposition of the shares of Stock issued under the Plan by the
Participant not made in accordance with the Plan or the applicable Award
Agreement or Award Program will be void. The Company will not recognize, or have
the duty to recognize, any disposition not made in accordance with the Plan and
the applicable Award Agreement or Award Program, and the shares so transferred
will continue to be bound by the Plan and the applicable Award Agreement or
Award Program.

SECTION 5 GENERAL PROVISIONS

5.1 Withholding. The Company must deduct from all cash distributions under the
Plan any taxes required to be withheld by federal, state or local government.
Whenever the Company proposes or is required to issue or transfer shares of
Stock under the Plan or upon the vesting of any Stock Award, the Company has the
right to require the recipient to remit to the Company an amount sufficient to
satisfy any federal, state and local tax withholding requirements prior to the
delivery of any certificate or certificates for such shares or the vesting of
such Stock Award. A Participant may satisfy the withholding obligation in cash,
cash equivalents, or if and to the extent the applicable Award Agreement or
Award Program so provides, a Participant may elect to have the number of shares
of Stock he is to receive reduced by, or tender back to the Company, the
smallest number of whole shares of Stock which, when multiplied by the Fair
Market Value of the shares of Stock, is sufficient to satisfy federal, state and
local, if any, withholding obligation arising from exercise or payment of an
Award.

5.2 Changes in Capitalization; Merger; Liquidation.

(a) The number of shares of Stock reserved for the grant of Options, Dividend
Equivalent Rights, Performance Awards, Restricted Stock Units, Stock
Appreciation

 

17



--------------------------------------------------------------------------------

Rights and Stock Awards; the number of shares of Stock reserved for issuance
upon the exercise, settlement, or payment, as applicable, of each outstanding
Option, Dividend Equivalent Right, Performance Award, Restricted Stock Unit and
Stock Appreciation Right and upon vesting, settlement, or grant, as applicable,
of each Stock Award; the Exercise Price of each outstanding Option, the
threshold price of each outstanding Stock Appreciation Right, the specified
number of shares of Stock to which each outstanding Option, Dividend Equivalent
Right, Performance Award, Restricted Stock Unit, Stock Appreciation Right, and
Stock Award pertains, and the maximum number of shares as to which Options,
Stock Appreciation Rights, and other Awards may be granted to an employee during
any calendar year, shall be proportionately adjusted for any nonreciprocal
transaction between the Company and the holders of capital stock of the Company
that causes the per share value of the shares of Stock underlying a Stock Award
to change, such as a stock dividend, stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend (each, an “Equity
Restructuring”); provided, however, that in the case of a Nonqualified Stock
Option or a Stock Appreciation Right, the Committee shall consider any
provisions of Code Section 409A and the regulations thereunder that are required
to be followed as a condition of the Nonqualified Stock Option and the Stock
Appreciation Right not being treated as the grant of a new Option or Stock
Appreciation Right or a change in the form of payment. Any adjustment described
in the preceding sentence may include a substitution in whole or in part of
other equity securities of the issuer and the class involved in such Equity
Restructuring in lieu of the shares of Stock that are subject to the Award.

(b) In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets, other change in
capital structure of the Company, tender offer for shares of Stock, or a change
in control of the Company (as defined by the Committee in the applicable Award
Agreement), that in each case does not constitute an Equity Restructuring, the
Committee may make such adjustments with respect to Awards and take such other
action as it deems necessary or appropriate, including, without limitation, the
substitution of new Awards, the assumption of awards not originally granted
under the Plan, or the adjustment of outstanding Awards, the acceleration of
Awards, the removal of restrictions on outstanding Awards, or the termination of
outstanding Awards in exchange for the cash value determined in good faith by
the Committee of the vested and/or unvested portion of the Award, all as may be
provided in the applicable Award Agreement or, if not expressly addressed
therein, as the Committee subsequently may determine in its sole discretion. Any
adjustment pursuant to this Section 5.2 may provide, in the Committee’s
discretion, for the elimination without payment therefor of any fractional
shares that might otherwise become subject to any Award, but except as set forth
in this Section may not otherwise diminish the then value of the Award.

(c) The existence of the Plan and the Awards granted pursuant to the Plan shall
not affect in any way the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Stock or
the rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.

 

18



--------------------------------------------------------------------------------

5.3 Cash Awards. The Committee may, at any time and in its discretion, grant to
any holder of an Award the right to receive, at such times and in such amounts
as determined by the Committee in its discretion, a cash amount which is
intended to reimburse such person for all or a portion of the federal, state and
local income taxes imposed upon such person as a consequence of the receipt of
the Award or the exercise of rights thereunder.

5.4 Compliance with Code.

(a) Code Section 422. All Incentive Stock Options to be granted hereunder are
intended to comply with Code Section 422, and all provisions of the Plan and all
Incentive Stock Options granted hereunder must be construed in such manner as to
effectuate that intent.

(b) Code Section 409A. Except to the extent provided otherwise by the Committee,
Awards under the Plan are intended to satisfy the requirements of Section 409A
of the Code (and the Treasury Department guidance and regulations issued
thereunder) so as to avoid the imposition of any additional taxes or penalties
under Code Section 409A. If the Committee determines that an Award, Award
Agreement, Award Program, payment, distribution, deferral election, transaction
or any other action or arrangement contemplated by the provisions of the Plan
would, if undertaken, cause a Participant to become subject to any additional
taxes or other penalties under Code Section 409A, then unless the Committee
provides otherwise, such Award, Award Agreement, Award Program, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan, Award Agreement, and / or Award Program will be deemed
modified, or, if necessary, suspended in order to comply with the requirements
of Code Section 409A to the extent determined appropriate by the Committee, in
each case without the consent of or notice to the Participant.

5.5 Right to Terminate Employment or Service. Nothing in the Plan or in any
Award Agreement confers upon any Participant the right to continue as an
officer, employee, director, or other service provider of the Company or any of
its Affiliates or affect the right of the Company or any of its Affiliates to
terminate the Participant’s employment or services at any time.

5.6 Non-Alienation of Benefits. Other than as provided herein, no benefit under
the Plan may be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge; and any attempt to do so
shall be void. No such benefit may, prior to receipt by the Participant, be in
any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.

5.7 Restrictions on Delivery and Sale of Shares; Legends. Each Award is subject
to the condition that if at any time the Committee, in its discretion, shall
determine that the listing,

 

19



--------------------------------------------------------------------------------

registration or qualification of the shares covered by such Award upon any
securities exchange or under any state or federal law is necessary or desirable
as a condition of or in connection with the granting of such Award or the
purchase or delivery of shares thereunder, the delivery of any or all shares
pursuant to such Award may be withheld unless and until such listing,
registration or qualification shall have been effected. If a registration
statement is not in effect under the Securities Act of 1933 or any applicable
state securities laws with respect to the shares of Stock purchasable or
otherwise deliverable under Awards then outstanding, the Committee may require,
as a condition of exercise of any Option or as a condition to any other delivery
of Stock pursuant to an Award, that the Participant or other recipient of an
Award represent, in writing, that the shares received pursuant to the Award are
being acquired for investment and not with a view to distribution and agree that
the shares will not be disposed of except pursuant to an effective registration
statement, unless the Company shall have received an opinion of counsel that
such disposition is exempt from such requirement under the Securities Act of
1933 and any applicable state securities laws. The Company may include on
certificates representing shares delivered pursuant to an Award such legends
referring to the foregoing representations or restrictions or any other
applicable restrictions on resale as the Company, in its discretion, shall deem
appropriate.

5.8 Listing and Legal Compliance. The Committee may suspend the exercise or
payment of any Award so long as it determines that securities exchange listing
or registration or qualification under any securities laws is required in
connection therewith and has not been completed on terms acceptable to the
Committee.

5.9 Termination and Amendment of the Plan. The Board of Directors at any time
may amend or terminate the Plan without stockholder approval; provided, however,
that the Board of Directors may condition any amendment on the approval of
stockholders of the Company if such approval is necessary or advisable with
respect to tax, securities or other applicable laws. The Board of Directors
shall consider that to preserve the Plan’s ability to grant Incentive Stock
Options, stockholder approval is required for any amendment to the Plan that
increases the number of shares of Stock available for the grant of Incentive
Stock Options under the Plan or changes the class or classes of employees
eligible to receive Incentive Stock Options or if the Plan is assumed in
connection with a corporate transaction which results in a change in either the
granting corporation or the stock available for purchase or grant under the
Plan; provided, however, if the consolidation agreement fully describes the Plan
and such agreement is approved by the stockholders, no further stockholder
approval of the Plan shall be required. No such termination or amendment without
the consent of the holder of an Award may adversely affect the rights of the
Participant under such Award.

5.10 Stockholder Approval. The Plan must be submitted to the stockholders of the
Company for their approval within twelve (12) months before or after the
adoption of the Plan by the Board of Directors of the Company. If such approval
is not obtained, any Award granted hereunder will be void.

5.11 Choice of Law. The laws of the State of Georgia shall govern the Plan, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.

 

20



--------------------------------------------------------------------------------

5.12 Effective Date of Plan. The Plan shall become effective as of the date the
Plan was approved by the Board of Directors.

IN WITNESS WHEREOF, the Company has executed this Plan, and the Plan has become
effective as of                     , 2008.

 

BUCKHEAD COMMUNITY BANCORP, INC. By:  

 

Title:  

 

 

21